Citation Nr: 1709586	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  06-21 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased evaluation for residuals of fracture of the right foot, to include neuroma of the right foot, currently evaluated at 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel
INTRODUCTION

The Veteran had active military service in the United States Army National Guard from July 2000 to November 2000 and the United States Army from May 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the rating decision, the RO, in pertinent part, granted service connection for residuals of fracture of the right foot, with an evaluation of zero percent effective February 17, 2005.  The Veteran perfected a timely appeal.  

In October 2008, the RO issued a supplemental statement of the case (SSOC) and awarded an increased evaluation of 10 percent for residuals of fracture of the right foot, to include neuroma, effective July 13, 2007, the date of VA treatment records.  As this was not a full grant of the benefit sought, the appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).  In February 2009, the RO issued an SSOC awarding a 10 percent evaluation for residuals of fracture of the right foot from the original effective date of February 17, 2005.  Here, the claim remains in controversy because less than the maximum available benefits have been awarded.  Id.    

In July 2011, the Veteran testified during a video conference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to assess the severity of his service-connected 
residuals of a fractured right foot, to include neuroma, was in August 2007.  At the July 2011 hearing, the Veteran provided testimony that his disability had worsened since his last VA examination.

In September 2011, the Board remanded the Veteran's claim after determining that a new VA examination was necessary to assess the current level of severity of the Veteran's service-connected right foot disability.   

Per the Board's remand directives, the Veteran was scheduled for a VA examination in October 2015.  The Veteran failed to report to the examination; however, it was noted in the claims file that the Veteran's address on file was incorrect.  A new examination request was generated as required by the Board's remand. 

The Veteran was scheduled for a January 2016 VA examination.  The Veteran cancelled the appointment due to inclement weather.  Further documentation in the claims file shows that cancellation remarks were made indicating that the Veteran was involved in a car accident, as a result of the weather.  The Veteran was rescheduled for a February 2016 VA examination.  The Veteran failed to report to the examination.    

In an October 2016 letter to the Board, the Veteran stated that he cancelled the February 2016 VA examination appointment because he had to care for his disabled children who are wholly dependent on him.  He stated that he called the clinic where the VA exam was to take place and left a voicemail message.  The Veteran stated that while he never received a call back, he assumed that his message was received and that the appointment was successfully canceled.  In the October 2016 letter, the Veteran also requested a VA examination prior to adjudication by the Board. 

Under 38 C.F.R. § 3.655(b) (2016), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with a claim for increase, as is the case in the instant appeal, failure to report for a VA examination without good cause will result in denial of the claim.  38 C.F.R. § 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

The Board finds that good cause has been shown for failure to report to the VA examination, as demonstrated in the October 2016 letter to the Board, and willingness has been shown to report to a rescheduled examination.  Thus, the Board finds a Remand is necessary to afford the Veteran a final opportunity to attend a scheduled VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an examiner qualified to assess the current nature, extent, and severity of the Veteran's service-connected right foot disability.  The examiner must review the claims file and note that review in the examination report.  The examiner should also specifically provide an opinion as to whether, based on the current findings, the overall severity of the Veteran's right foot disability can be characterized as (a) moderate, (b) moderately severe, or (c) severe.  The examiner should also note whether there has been actual loss of use of the right foot.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158.

3.  Next, review and readjudicate the claim.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and afford them a reasonable opportunity to respond.  Then, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

